 
 
I 
108th CONGRESS
2d Session
H. R. 4041 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Mr. Goodlatte (for himself, Mr. Jones of North Carolina, Mr. Simmons, Mr. Van Hollen, Ms. Loretta Sanchez of California, Mr. Cannon, and Mrs. Jo Ann Davis of Virginia) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To waive, in fiscal year 2004, the numerical limitation applicable to a nonimmigrant described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act, if the employer petitioning on behalf of the nonimmigrant employed such a nonimmigrant in fiscal year 2003, and for other purposes. 
 
 
1.WAIVER OF NUMERICAL LIMITATION FOR CERTAIN H2B NONIMMIGRANTS 
(a)In GeneralNotwithstanding section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)), the numerical limitation contained in such section shall not apply, in fiscal year 2004, to an alien for whom an employer described in subsection (b) files a petition described in section 214(c)(1) of such Act (8 U.S.C. 1184(c)(1)). 
(b)Employers DescribedAn employer described in this subsection is an employer who lawfully employed, in fiscal year 2003, a nonimmigrant described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)). 
(c)LimitationSubsection (a) shall cease to apply to an alien when the number of petitions under section 214(c)(1) of such Act approved in fiscal year 2004 for the employer petitioning for such alien, with respect to the importation of aliens as nonimmigrants under section 101(a)(15)(H)(ii)(b) of such Act, exceeds the number of such nonimmigrants lawfully employed by the employer in fiscal year 2003.  
 
